DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that lips or mouth are compatible or seal the spout while drinking and/or a spout configured for drinking, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. There is no structure or feature prohibiting the user from placing his or her lips onto the spout of Rendina for drinking.
Allowable Subject Matter
Claims 1-3, 5-18, 20, and 21 are allowed.
Claim 23-24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 26-28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the drink spout is dimensioned such that it can be comfortable sealed by the lips of the consumer,” “ height allowing lips of consumer to form a seal,” and “dimension that is compatible with the form and size of a mouth of a consumer” in claims 10, 26, 27, and 28 is a relative term which renders the claim indefinite. The phrase “dimensioned such that it can be sealed by the lips” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no standard mouth/lip size for all consumers and thereby rendering the scope of the claim(s) unascertainable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rendina et al. (US Patent No. 6,454,161).
Re: Claim 22, discloses the claimed invention including a container for pourable food, the container comprising:
an initially sealed body portion (12) for holding the pourable food (Figs. 1-2);
a drink spout (2) adapted for drinking from the container (Fig. 1-2);
the drink spout comprises a base portion (30) having a proximal end (22) and a distal end (28c) (Fig. 5); the base portion also including an outer peripheral surface (Fig. 2);
the proximal end of the spout being permanently attached to the body portion (Col. 5, lines 40-43, bonded to body portion);
the proximal end of the spout including an opening adapted for receiving pourable food from the body portion of the container (Fig. 2-3 depicts proximal able to receive content from the inside);
the distal end of the spout includes an opening adapted for drinking the pourable food from the container (Fig. 2-3 depicts distal able to be drank from);
the opening at the proximal end of the spout and the opening at the distal end of the spout being connected by a conduit (30a) for pourable food (Fig. 3);
the drink spout comprising a lid portion (10) (Figs. 2-2a);
the lid being initially attached to the base portion so that the lid seals the opening at the distal end by a breakable sealing portion (28), the sealing portion being configured to be broken by the user so that the opening of the base portion becomes accessible (Figs. 2-2a, Col. 6, lines 15-25, an opening sealed by a sealing portion); and
the drink spout comprises a connection portion (9) permanently attaching the lid portion to the base portion (Fig. 2), the connection portion being a flexure hinge providing a first angular degree of freedom allowing the lid portion to pivot away from the base portion after the breakable sealing portion has been broken (Figs. 2-2a, Col. 6, lines 25-33, as it pivots away it tears);
the connection portion being configured so that after the breakable sealing portion has been broken, the lid portion is pivotable: i) away from the base portion to a drinking position to allow lips of the user to be positioned around a distal end portion of the drink spout so that the user can drink the pourable food from the container (Fig. 2a, lid pivoted away from the opening) ; and Ii) from the drinking position to a position in sealing contact with the distal end of the base portion when the user is not drinking from the container (Fig. 3A, sealing contact); and 
the drink spout comprising a holder (34, 36) that is configured to engage a portion of the lid or the connection portion in a manner that holds the lid in the drinking position to allow the user to drink the pourable food from the container, the holder being spaced from the outer peripheral surface of the base portion (Fig. 2 & 2a, Col. 7, lines 41-64, holder for holding the lid in drinking condition, spaced vertically away from outer peripheral of the base).
Re: Claim 25, discloses the claimed invention including a container for pourable food, the container comprising:
an initially sealed body portion (12) for holding the pourable food (Figs. 1-2);
a drink spout (2) adapted for drinking from the container (Fig. 1-2);
the drink spout comprises a base portion (30) having a proximal end (22) and a distal end (28c) (Fig. 5);
the proximal end of the spout being permanently attached to the body portion (Col. 5, lines 40-43, bonded to body portion);
the proximal end of the spout including an opening adapted for receiving pourable food from the body portion of the container (Fig. 2-3 depicts proximal able to receive content from the inside);
the distal end of the spout includes an opening adapted for drinking the pourable food from the container (Fig. 2-3 depicts distal able to be drank from);
the opening at the proximal end of the spout and the opening at the distal end of the spout being connected by a conduit (30a) for pourable food (Fig. 3);
the drink spout comprising a lid portion (10) (Figs. 2-2a);
the lid being initially attached to the base portion so that the lid seals the opening at the distal end by a breakable sealing portion (28), the sealing portion being configured to be broken by the user so that the opening of the base portion becomes accessible (Figs. 2-2a, Col. 6, lines 15-25, an opening sealed by a sealing portion); and
the drink spout comprises a connection portion (9) permanently attaching the lid portion to the base portion (Fig. 2), the connection portion being a flexure hinge providing a first angular degree of freedom allowing the lid portion to pivot away from the base portion after the breakable sealing portion has been broken (Figs. 2-2a, Col. 6, lines 25-33, as it pivots away it tears);
the connection portion being configured so that after the breakable sealing portion has been broken, the lid portion is pivotable: i) away from the base portion to a drinking position to allow lips of the user to be positioned around a distal end portion of the drink spout so that the user can drink the pourable food from the container (Fig. 2a, lid pivoted away from the opening) ; and Ii) from the drinking position to a position in sealing contact with the distal end of the base portion when the user is not drinking from the container (Fig. 3A, sealing contact); and 
the drink spout comprising a holder (34, 36) that is configured to engage a portion of the lid or the connection portion in a manner that holds the lid in the drinking position to allow the user to drink the pourable food from the container, the holder being spaced from the outer peripheral surface of the base portion (Fig. 2 & 2a, Col. 7, lines 41-64, holder for holding the lid in drinking condition, spaced vertically away from outer peripheral of the base).
Re: Claim 26, Rendina discloses the claimed invention including the distal end portion of the base portion of the drink spout is dimensioned such that the distal end of the base portion of the drink spout can be sealed by the lips of the consumer while drinking (Depicted in Fig. 3, the spout of Rendina inherently has the dimension such that a user places their lips around the spout).
Re: Claim 27, Rendina discloses the claimed invention including the distal end of the base portion of the drink spout has a dimension that is compatible with a form and size of a mouth of the consumer (Depicted in Fig. 3, the spout of Rendina inherently has the dimension such that a user places their lips around the spout i.e. mouth).
Re: Claim 28, Rendina discloses the claimed invention including the distal end of the base portion of the drink spout has a height allowing lips of the consumer to form a seal with the distal end of the base portion of the drink spout (Depicted in Fig. 3, the spout of Rendina inherently has the dimension such that a user places their lips around the spout).
Re: Claim 29, Rendina discloses the claimed invention including the height of the distal end of the base portion of the drink spout is an orthogonal distance of the opening in the distal end to an outer surface of body portion (Depicted in Fig. 2 the height of the base portion is an orthogonal distance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rendina et al. (US Patent No. 6,454,161).
Re: Claim 30, Rendina discloses the claimed invention including a height of the distal end of the base portion of the drink spout except for specifying a dimension of least 4mm, 5mm, 6 mm, 8 mm or 10 mm. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rendina by causing the height  of the base portion of the drink spout to be at least 4mm, 5mm, 6 mm, 8 mm or 10 mm. Applicant appears to have placed no criticality on any particular height (see Specification (and claim) wherein multiple dimensions are recited with no emphasis on any particular height) and it appears that the device of Rendina would work appropriately if made within the claimed height range.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754